DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ arguments, filed September 22, with respect to the rejection(s) of claims 1, 10 and 19 under Wielebski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jakubowski (US 2009/0039828) and Partovi (US 2009/0096413).  Jakubowski (fig 1) discloses a battery-operated wireless power transmitter with a touch-screen user interface to control the transmission of wireless power (par 21-24).  Partovi teaches that transmitters are known to have a plurality of coils. 
A second, alternative art rejection also cites Washiro (US 2008/0153416).  Washiro teaches that it is known to transmit wireless power from cell phone to cell phone (par 176).  This alternative rejection relies on the possible interpretation that “cell phone” or “portable computer” in the preamble of claims 1 and 10 should be given patentable weight. 
The Applicants’ arguments regarding the §112(4) rejection are not persuasive.   The Applicants have not shown how the other device (whether a cell phone or laptop) will necessarily narrow the structure of the claimed device.  The argument that claims 8-9 and 17-18 “limits the claim to use with certain [] devices” indicates potential functionality – it does not define narrowing structural limitations (claims 1 and 10 are apparatus claims).
Claim Objections
Claims 1, 10 and 19 are objected to because of the use of “coils configured to” in the limitation defining the check component (penultimate line of claims 1 and 10, 4th line from the end of claim 19).  The check component is configured to interpret the user input and energize the plurality of coils to wirelessly transmit energy to the receiver.  It is unclear why the limitation, defining what the check component is configured to do, uses “configured to” to define the coils.  The coils have already been defined by what they are configured to do earlier in the claims. 
The Applicants may consider deleting “configured to” or adding “that are” before configured to.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “other device” is not a distinct claimed limitation.  It is recited in claims 1/10 as an intended use of where the plurality of coils are “configured to wirelessly transmit energy” to.  The destination does not further limit the structure of the transmitter (as a whole or any individual part, including the battery, coils, touch screen display, or processor). 
This is analogous to stating that a radio broadcasting tower is configured to transmit their RF station to your car.  The existence of your car, however, is not further limiting to the structure of the transmitter.  If you trade in your car for a new one (or don’t have a car), the structure of the radio transmitter does not change. 
The Applicants can overcome this rejection by pointing out how the other device further narrows the structure of the claimed device.  Or, these dependent claims can be phrased as a system to include both the device and the other device. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-10, 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakubowski (US 2009/0039828) in view of Partovi (US 2009/0096413).  Alternatively, claims 1, 8-10 and 17-19 are rejected under §103(a) as being unpatentable over Jakubowski in view of Partovi and Washiro (US 2008/0153416).  Toncich (US 8,796,999) is cited to support the definition of “resonant” and how the claims appear to be using it improperly.  
With respect to claim 1, Jakubowski (fig 1-2; par 15-32) discloses a cellular telephone (intended use limitation, MPEP §2111.02(II)), comprising: 
a battery (112) storing electrical energy configured to power operation of the cellular telephone with the electrical energy (the “electrical energy” is electrons – what they are “configured to” power does not further narrowly define them or the battery that stores them);
a coil (106) configured to wirelessly transmit energy to another device by resonant inductive coupling; 
a touch screen display (116 and/or 118) configured to receive a user input that pertains to the wireless transmission of energy to another device (par 21-24); and 
a processor (110) configured to execute instructions effectuating: a check component configured to interpret the user input and energize, using the battery, the coil configured to wirelessly transmit energy to another device by resonant inductive coupling based on the user input (par 23-24).
The limitation in the preamble of “a cellular telephone” is an intended use limitation that does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP §2111.02(II).  
The Examiner also notes that “resonance” is commonly known in the art to require the combination of an inductor and a capacitor (either in series or parallel).  Support for this can be found in Toncich at column 4, lines 49-54.  The claim, however, only refers to inductors (the plurality of coils).  Thus, the Examiner is interpreting the claim as referring to inductive coupling.  The term “resonant” is interpreted as a misnomer and is not interpreted as imparting capacitance into the claim.
Jakubowski discloses a wireless power transmitter that includes a touch screen display to enable a user to control when and how the transmitter provides wireless power.  Jakubowski does not expressly disclose a plurality of coils.  Partovi discloses a wireless power transmitter with a plurality of coils (any of figures 1, 3-4; par 104, 121-125).  Jakubowski and Partovi are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate the Jakubowski coils, as taught by Partovi.  The motivation for doing so would have been to send more energy or to increase the chances of alignment with a receiver.  Partovi discloses that each coil is able to output a maximum power amount and that additional power can be transmitted by activating more coils (par 125).  Partovi also discloses that the plurality of coils can increase the coverage area and improve alignment (par 122).
Alternatively, under the possible interpretation that the “cell phone” is to be given patentable weight, the combination does not expressly disclose the transmitter is a cell phone.  Washiro discloses that it is known to operate a cell phone as a wireless power transmitter (par 176).  The combination and Washiro are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination’s transmitter as (or in) a cell phone.  The motivation for doing so would have been the combination of prior art elements according to known methods.  MPEP §2143(A).
Both the combination and Washiro teach devices that are battery-operated, portable and have touch-screen displays.  The remaining structural features remain undisturbed.  The combination’s device can still transmit wireless power, the Washiro device would still make phone calls.  Thus, the skilled artisan would could have combined the elements, as each element merely performs the same function as it does anyway.  The skilled artisan would also have understood that the common elements result in a predictable combination. 
With respect to claim 5, Partovi discloses a processor is configured to execute instructions effectuating: 
a wireless energy detection component configured to monitor for failure of coupling using the coils (266 senses the current through 264; par 186-191), wherein the status of the transmitter is the coupling (detected via the level of current), and 
wherein the regulator component is configured to de-energize the plurality of coils based on the failure of coupling (par 208).  
With respect to claims 8-9, the other device is not a distinct claimed limitation.  The combination will send its wireless power to any other device nearby, including another phone or an audio player.  Alternatively, Washiro discloses the other device is a cell phone (par 176).  Cell phones are also known to play music, thereby qualifying it as “an audio player”. 
With respect to claims 10, 14 and 17-18, the references combine to teach the portable computer, as discussed above in the art rejections of claims 1, 5 and 8-9.  As discussed above, the limitations in the preamble do not breathe life into the claim and are interpreted as an intended use limitation. 
Further, Jakubowski’s device (100) is portable, battery-operated, includes a display and user input, and uses a processor to carry out internal functionality.  The device (100), therefore, is a “portable computer”. 
Alternatively, Washiro discloses the transmitter can be a cell phone.  Cell phones are both “portable” and have internal processors, thereby making them “portable computers” as well.
The references (in both combinations) are analogous, as discussed above.  
With respect to claim 19, the references combine to teach the apparatus necessary to complete the recited method steps as discussed above in the art rejection of claim 1.  The references are analogous, as discussed above. 
Claims 2, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakubowski in view of Partovi and Newell (US 2009/0328197).  Alternatively, claims 2, 11 and 20 are rejected under §103(a) as being unpatentable over Jakubowski, Partovi, Washiro and Newell. 
Jakubowski discloses the touch screen display, but does not expressly disclose user authentication.  Newell discloses that cell phones are known to include a check component is configured to authenticate, by another user input (par 2).  When combined, the Newell PIN would be input to the Jakubowski touch screen.  
The combination and Newell are analogous because they are from the same field of endeavor, namely portable electronic devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include an authentication check component, as taught by Newell.  The motivation for doing so would have been to prevent unauthorized use of the device (or Washiro cell phone).  User-set PINs are ubiquitous in the field of cell phones.  
Claim 3-4 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakubowski in view of Partovi and Sherman (US 2009/0045779).  Alternatively, claims 3-4, 6, 12-13 and 15 are rejected under §103(a) as being unpatentable over Jakubowski, Partovi, Washiro and Sherman.
With respect to claim 3, the combination discloses the user-controlled device and its battery, but does not expressly disclose a monitor component.  Sherman (par 4 and 8-9) discloses a portable electronic device comprising a processor configured to execute instructions effectuating: a monitor component configured to monitor a status of the device43CI102USE.  Sherman teaches that a detected low battery causes the device to turn off.  When combined, this will produce “a regulator component configured to de-energize the plurality of coils based on a criteria of the system status.”  
The combination and Sherman are analogous because they are from the same field of endeavor, namely battery-operated devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the monitor component, as taught by Sherman.  The motivation for doing so would have been to protect the batteries from being over-discharge (Sherman par 7).
Alternatively, Sherman discloses its device is a cell phone (which is a type of portable computer, as discussed above).  In this alternative combination, the relevant field of endeavor is cell phones (as Washiro discloses one).  The motivation to combine is the same, to protect the batteries from being over-discharged. 
With respect to claim 4, the combination teaches the status of the cellular telephone is a battery level of the battery (Sherman par 8-9), and wherein the regulator component is configured to de-energize the plurality of coils based on the criteria of the battery level falling below a threshold level (Sherman’s low battery causes the entire phone to turn off, thereby de-energizing the combination’s plurality of coils).  
With respect to claims 12-13, the references combine (in both alternatives) to teach the recited limitations, as discussed above in the art rejections of claims 3-4, respectively. 
Claims 6-7 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakubowski in view of Partovi, Sherman and Toncich (US 8,796,999).  Alternatively, claims 3-4, 6, 12-13 and 15 are rejected under §103(a) as being unpatentable over Jakubowski, Partovi, Washiro, Sherman and Toncich.
With respect to claims 6 and 15, the combination teaches the processor and the monitor component configured to monitor a status of the cellular telephone. The combination does not expressly disclose the status is time.  Toncich discloses a wireless power transmitter with a touch screen to accept a user input (fig 24; col. 21, lines 24-62, where the user input controls the time during which wireless power is active (col. 15, lines 11-14; col. 19, lines 32-35; col. 24-25, bridging paragraph).  Therefore, the combination (in both alternatives) teaches “the status of the cellular telephone is a time, and wherein the regulator component is configured to de-energize the plurality of coils based on the criteria of the time expiring (Toncich col. 15, lines 11-14; col. 19, lines 32-35; col. 24-25, bridging paragraph)”. 
The combination and Toncich are analogous because they are from the same field of endeavor, namely wireless power transmitters with touch screen displays to accept user input commands.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination (both alternatives) to include the timer, as taught by Toncich.  The motivation for doing so would have been to conserve power (to prohibit the transmitter from remaining on indefinitely; Toncich col. 15, lines 11-14).
With respect to claims 7 and 16, the references combine to disclose all three monitor functions, as discussed above in the art rejections of claims 4-6.  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836